Citation Nr: 1729579	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-33 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis, right knee, status post avulsion fracture right proximal fibular head, with skin atrophy and hypopigmentation due to steroid injections, evaluated as 10 percent disabling through January 6, 2008, and 20 percent disabling thereafter.

2.  Entitlement to an increased rating for pseudofolliculitis barbae, evaluated as 10 percent disabling.

3.  Entitlement to service connection for a left knee condition, to include as secondary to service-connected right knee osteoarthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from June 1995 to June 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran submitted a notice of disagreement in April 2010.  A statement of the case was issued in October 2011.  The Veteran perfected a timely substantive appeal in December 2011.  

Following the development of additional evidence, a supplemental statement of the case was issued in November 2016.  Thereafter, the Veteran submitted a second VA Form 9, in which he requested a hearing before the Board.  In April 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing; a transcript of the proceeding is of record.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased rating for right knee disability

The Veteran was last provided a VA examination in conjunction with this claim in June 2016, which is contemporaneous in time.  However, recent private treatment records associated with the claims file reflect that the Veteran underwent surgery for his right knee in June 2017.  In light of new evidence that suggests that there may have been a material change in the Veteran's disability, a remand is warranted for a new examination to determine the current nature and severity of the Veteran's right knee disability.

Additionally, the Court of Appeals for Veterans Claims (Court) recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  As relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  

A review of the claims file reveals that the June 2016 VA examination report does not specify whether range of motion measurements are active or passive.  It also does not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Increased rating for pseudofolliculitis barbae

During the April 2017 Board hearing, the Veteran presented photographs contained on his mobile phone to supplement his testimony regarding the severity of his pseudofolliculitis barbae.  At the request of the Veteran's representative, the VLJ agreed to keep the record open until June 25, 2017 to allow for the submission of additional evidence.  On June 21, 2017, color photographs of the Veteran's face and neck were received and associated with the record.

Although the Veteran provided a waiver of AOJ review of the photographs at the time of the April 2017 hearing, the Board finds that a remand is warranted for an addendum opinion by a medical professional to address the nature and severity of the pseudofolliculitis barbae with due consideration of the photographic evidence provided by the Veteran. 

Service-connection for left knee condition

The Veteran contends that he suffers from a left knee condition as the result of his service-connected right knee disability.  The medical opinions of record related to his knees do not contain an opinion regarding the etiology of the left knee condition, to include whether it is due to or aggravated by the right knee. 

VA has a duty to address all arguments put forth by a claimant and theories under which entitlement to benefits sought may be awarded.  See generally Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Buckley v. West, 12 Vet. App. 76, 83 (1998).  Here, a rationale was not provided by the previous examiners in August 2009 and June 2016 as to whether the Veteran's left knee condition is secondary to his service-connected right knee disability, or otherwise related to his service.  The Veteran's theories of entitlement for his left knee condition require further guidance by medical professionals, as the Board is prohibited from substituting its own unsubstantiated medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  Thus, this claim is remanded to obtain a medical opinion on the etiology of the Veteran's left knee condition.

Furthermore, in May 2017, the Veteran identified treatment records from the VA Medical Centers (VAMC) in Tampa (1999-2001), Omaha (1999) and Birmingham (2001-present).  The record reflects that requests were made for these records in June 2017.  The complete Birmingham treatment records are associated with the Veteran's claims file.  However, only one page from the Tampa VAMC is associated with the claims file and there is no record of a response from the Omaha VAMC.  A note on the July 2017 rating decision codesheet indicates Tampa VAMC treatment records do not exist prior to February 12, 2001.  There is no record that the Veteran was notified of the unavailability of the Tampa or Omaha VAMC records.  

Upon remand, reasonable efforts should be made to obtain all outstanding records from the Tampa and Omaha VAMCs.  If a determination is made that the records are unavailable, the Veteran must be notified and afforded the opportunity to provide such records.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. 
§ 3.159(e) (2016).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Centers and obtain and associate with the claims file all outstanding records of treatment from the Tampa and Omaha VAMCs.

2. Contact the Veteran and afford him the opportunity to identify any relevant medical records by name, address, and dates of treatment or examination for his knees and pseudofolliculitis barbae conditions.  Subsequently, and after securing the proper authorizations where necessary, obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the claims file.

3.  If any treatment records, either VA or non-VA, cannot be obtained after reasonable efforts, issue a formal determination documented in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, per 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4.  Schedule a new VA examination to evaluate the severity of the service-connected right knee disability and the etiology of the left knee condition.  The claims file and copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder has been reviewed.  All indicated tests must be accomplished and all clinical findings must be reported in detail. 

a)  Right knee: The examiner must describe to what extent, if any, the Veteran has any right knee pathology or reduced function in the right knee, including any associated gait impairment or ligamentous instability.  It must be determined whether there is any objective evidence of functional limitation due to pain caused by the service-connected right knee disability.  If so, each of those limitations should be set forth in detail.

The examiner must state whether or not the Veteran has any recurrent subluxation or lateral instability of the right knee.  If so, the examiner must characterize such subluxation or lateral instability as slight, moderate, or severe.

The examiner must test the range of motion of the Veteran's right knee.  In order to comply with the Court's precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

b)  Left knee: The examiner is asked to review all pertinent records and evidence associated with the claims file and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's left knee condition is etiologically related to his service.  The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the left knee condition is either proximately due to or permanently aggravated by the Veteran's service-connected right knee disability.  ("Aggravated" contemplates a permanent worsening of the condition above and beyond its natural progression.)  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of each condition prior to aggravation. This may be ascertained by the medical evidence of record and also by lay statements as to the nature, severity, and frequency of his observable symptoms over time.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance in the study of this case.

5.  Obtain an addendum opinion as to the severity of the Veteran's service-connected pseudofolliculitis barbae.  The entire claims file, including any electronic files, must be reviewed by the examiner, to include the photographs submitted by the Veteran in June 2017.  All signs and symptoms necessary for rating the Veteran's service-connected pseudofolliculitis barbae must be reported in detail.  

6.  After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above and then re-adjudicate the Veteran's claim for increased ratings for the right knee and pseudofolliculitis barbae disabilities and service connection for a left knee condition, to include on a secondary basis.  If the determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

